14-948-bk
In re: Borders Group Inc.

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
2nd day of March, two thousand fifteen.

Present:    ROSEMARY S. POOLER,
            ROBERT D. SACK,
            CHRISTOPHER F. DRONEY,
                        Circuit Judges.
_____________________________________________________

IN RE: BGI, INC. F/K/A BORDERS GROUP, INC.,

                              Debtor.
_____________________________________________________

ERIC BEEMAN, JANE FREIJ, and ROBERT TRAKTMAN,

                                         Appellants,

                            v.                                                14-948-bk

BGI CREDITORS’ LIQUIDATING TRUST, CURTIS R. SMITH,
as the Liquidating Trustee of the BGI Creditors’ Liquidating Trust,

                              Appellees.
_____________________________________________________

Appearing for Appellant:           Clinton A. Krislov, Krislov & Associates Ltd. (Kenneth T.
                                   Goldstein, Krislov & Associates Ltd.; Jay Teitelbaum, Teitelbaum
                                   & Baskin, LLP, White Plains, N.Y., on the brief) Chicago, Ill.

Appearing for Appellee:            Bruce Buechler, Lowenstein Sandler LLP (Andrew Behlmann, on
                                   the brief) Roseland, N.J.
Appeal from the United States District Court for the Southern District of New York (Scheindlin,
J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the order of said District Court be and it hereby is AFFIRMED.

        Eric Beeman, Jane Freij and Robert Traktman (together, “Appellants”) appeal from the
March 31, 2014 order of the United States District Court for the Southern District of New York
(Scheindlin, J.) affirming the second distribution order entered May 23, 2013 and dismissing
their appeal. We assume the parties’ familiarity with the underlying facts, procedural history, and
specification of issues for review.

       Appellants’ notice of appeal is limited to the district court’s order of March 31, 2014.
Appellants direct their briefing to issues raised by the district court’s order of January 28, 2014,
which are not before us on this appeal. As Appellants fail to present any viable argument as to
whether the district court erred in entering the March 31, 2014 order, we affirm the district court
order.

       We have considered the remainder of Appellants’ arguments and find them to be without
merit. Accordingly, the order of the district court hereby is AFFIRMED. Each side to bear its
own costs.


                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                 2